

113 S1951 IS: To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to make responsible parties liable for certain costs relating to the release of pollutants or contaminants.
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1951IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Schatz (for himself and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to make responsible parties liable for certain costs relating to the release of pollutants or contaminants.1.Environmental liabilitySection 107(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607(a)) is amended—(1)by inserting (or pollutant or contaminant if the President takes any response measure under section 104(a) with respect to the pollutant or contaminant) after hazardous substance each place it appears;(2)by inserting (or pollutants or contaminants if the President takes any response measure under section 104(a) with respect to the pollutants or contaminants) after hazardous substances each place it appears; and(3)in paragraph (4)—(A)by striking subparagraph (C);(B)by redesignating subparagraph (D) as subparagraph (C);(C)in subparagraph (C) (as so redesignated) by striking the period at the end and inserting ; and; and(D)by adding at the following:(D)except a person described in paragraphs (2) through this  paragraph who engages in conduct prohibited under those paragraphs with respect to pollutants or contaminants, damages for injury to, destruction of, or loss of natural resources, including the reasonable costs of assessing the injury, destruction, or loss resulting from the release..